Name: Commission Regulation (EEC) No 1250/90 of 11 May 1990 reducing the quantities of table wine covered by approved contracts and declarations for distillation as provided for in Regulation (EEC) No 118/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5. 90No L 121 /28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1250/90 of 11 May 1990 reducing the quantities of table wine covered by approved contracts and declarations for distillation as provided for in Regulation (EEC) No 118/90 Whereas Article 6 (5) of that Regulation provides that the minimum quantity of wine which may be delivered by a producer is 10 hectoliters ; whereas provision should consequently be made, in cases where the reduction applicable to a contract would lead to the delivery of a quantity less than that minimum, for the quantity which may be delivered to be 10 hectolitres ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 388/90 (2), and in particular Article 41 ( 10) thereof, Whereas Article 3 ( 1 ) of Commission Regulation (EEC) No 2721 /88 of 31 August 1988 laying down detailed rules for voluntary distillation as provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 (3), as last amended by Regulation (EEC) No 51 /90 (4), provides for a mechanism enabling the total quantity of table wine which may be sent for distillation to be kept within a given limit ; Whereas the information forwarded to the Commission by the Member States shows that, on expiry of the time limit laid down for the submission of delivery contracts and declarations to the intervention agencies, the total quantity of table wine covered by such contracts and declarations exceeds by approximately 1,295 million hectolitres the quantity referred to in Article 1 of Commission Regulation (EEC) No 118/90 of 17 January 1990 opening, for the 1989/90 wine year, distillation of table wine as provided for in Article 41 ( 1 ) of Council Regulation (EEC) No 822/87 (*) and considered sufficient to improve market conditions ; whereas, in the circum ­ stances, the provision enabling distillation to be limited to the quantity laid down should be applied and consequently the quantities covered by each contract and declaration should be reduced proportionately ; Article 1 The quantity of table wine which may be delivered for distillation as provided for in Regulation (EEC) No 118/90 shall be 70 % of the quantity covered by any contract or declaration submitted for approval . However, if the quantity resulting from the application of that percentage is less than 10 hectolitres, the quantity which may be delivered shall be 10 hectolitres. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1990. For the Commission Ray MAC SHARRY N Member of the Commission (') OJ No L 84, 27. 3 . 1987, p . 1 . 0 OJ No L 42, 16. 2. 1990, p . 9 . O OJ No L 241 , 1 . 9 . 1988, p . 88. 0 OJ No L 8, 11 . 1 . 1990, p. 21 . O OJ No L 14, 18 . 1 . 1990, p. 13 .